UNITED STATES DISTRICT COURT
SOU'THERN DISTRICT OF NEW YORK

 

JUDITH SMITH, derivatively on behalf of 50 East 69th
Street Corporation; DAVID EZEKIEL FAIRBANK,
derivatively on behalf of 50 East 69th Street Corporation;
and JUDITH SMITH as CO-TRUSTEE OF THE NANCY
A. FAIRBANK, JOHN TAYLOR FAIRBANK AND
NATHANIEL DAVID FAIRBANK TRUSTS, derivatively
on behalf of 50 East 69th Street Corporation,

Plaintiffs,

_V_

JAMES W. SMITH, III; NANCY K. SMITH; LUCINDA
SMITH HAY; and CENTER FOR SPECIALTY CARE,
INC.,

Defendants,
-and-
50 EAST 69th STREET CORPORATION,

Nominal Defendant.

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:

 

 

 

 

 

 

 

 

 

 

PAUL A. ENGELMAYER, District Judge:

17 Civ. 6648 (PAE)

O_PINIO_N&M

This intra-family dispute involves claims of a breach of fiduciary duty. The plaintiff

family members allege that the defendant family members managed a family-owned East Side

rental townhouse in a manner that brought them unfair personal advantage The three plaintiffs

are Dr. Judith Smith (“Judith”), her husband David Ezekiel Fairbank (“David”), and Judith in her

capacity as co-trustee of her three children’s trusts. They bring Suit derivatively on behalf of the

50 East 69th Street Corporation, in Which they are minority, non-voting shareholders They sue

Judith’s mother, Nancy K. Smith (“Nancy”); her brother, J ames W. Smith, III (“J ames III”); her

sister, Lucinda Hay (“Lucinda”) (collectively, the “lndividual Defendants”); the Center for

 

 

Specialty Care (“CSC”); and nominal defendant 50 East 69th Street Corporation (“50 East”).
Plaintiffs allege that the defendants breached their fiduciary duty to 50 East in connection with
negotiating, renegotiating, and ultimately terminating the Lease Agreement with CSC. CSC was
50 East’s sole tenant and an entity in which the Individual Defendants each had a direct or an
indirect financial interest.

With discovery complete, defendants move for summary judgment For the following
reasons, the Court grants that motion in full as to plaintiffs’ claims against CSC and in part as to
their claims against the Individual Defendants and nominal defendant 50 East.

I. Background

A. Factual Background]

Plaintiffs’ claims arise from a series of business decisions made by defendants on behalf
of 50 East involving CSC. In particular, plaintiffs’ claim that defendants caused 50 East’s lease

with CSC to be modified, and later terminated, on terms unfairly disadvantageous to 50 East.

 

l The Court draws its account of the underlying facts from: the parties’ respective submissions
on the motion for summary judgment, including defendant’s Statement Pursuant to Local Civil
Rule 56.1, see Dkt. 64 (“Def. 56.1”); plaintiffs’ response, see Dkt. 69 (“Pl. 56.1 Resp.); the
Declaration of Ronald G. Blum, Esq., in support of defendants’ motion, Dkt. 65 (“Blum Decl.”),
and attached exhibits; the Declaration of F rank J. Convertini, Esq., in support of defendant’s
motion, Dkt. 66 (“Convertini Decl.”), and attached exhibits; and the declaration of Christine M.
Wallace in opposition to defendants’ motion, Dkt. 68, and attached exhibits.

Citations to a party’s 56.1 statement incorporate the evidentiary materials cited therein. When
facts stated in a party’s 56.1 statement are supported by testimonial or documentary evidence and
not denied by the other party, or denied by a party without citation to conflicting admissible
evidence, the Court finds such facts to be true. See S.D.N.Y. Local Civil Rule 56.l(c) (“Each
numbered paragraph in the statement of material facts set forth in the statement required to be
served by the moving party will be deemed to be admitted for purposes of the motion unless
specifically controverted by a correspondingly numbered paragraph in statement required to be
served by the opposing party.”); id. Rule 56.l(d) (“Each statement by the movant or opponent . .
. controverting any statement of material fact[] must be followed by citation to evidence which
would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).

1. OWnership of 50 East

In May 1979, Judith’s father Dr. J ames W. Smith formed 50 East under New York law.
Dkt. 59 (“JSF”) 11 l. Until approximately November 2017, 50 East owned a townhouse located
at 50 East 69th Street, New York, New York 10021 (the “Building”). Id. 11 3. At the time of 50
East’s incorporation, Dr. James W. Smith was its sole shareholder Ia'. 11 2. He died in August
2006. Ia'. 11 8.

At present, as at all relevant times, 50 East has 23 shareholders who collectively hold a
total of l,200 shares. Id. 11 l7. Three are voting Shareholders: the James W. Smith Family Trust,
dated 8/16/2000, which owns 90 voting shares; the Nancy Smith Family Trust, which owns 90
voting shares; and the J ames W. Smith 2006 Family Trust, which owns 20 shares. Ia'. 11 18. The
remaining l,000 shares are non-voting and are spread across 20 shareholders, seven of whom are
parties to this action. Id. 11 l9. Judith, David, and the trusts of each of their three children, of
which Judith serves as trustee, own six non-voting shares, for a total of 30 shares. Id. 1111 20-24.
Plaintiffs’ collective share of 50 East is therefore 2.5%. Id. 11 25. J ames III and Lucinda each
own six non-voting shares. Ia'. 1111 26-27. Nancy does not own any shares. Id. 11 28.
Defendants’ collective share of 50 East is therefore 1.0%.

As to 50 East, Nancy is the president and a director, id. 11 9, J ames III is a vice president
and a director, id. 11 10, and Lucinda is a vice president, secretary, and former director, id. 11 ll.

2. The Surgical Ambulatory Center and the CSC Lease Agreement

In the early- to -mid-l980s, 50 East renovated the Building extensively “to house an
ambulatory surgery center, with operating rooms, medical examination rooms, recovery rooms,
doctors’ offices and patient waiting areas.” Dkt. 69 (“Pl. 56.1 Resp.”) 11 l; see also JSF114. The

center was the first such facility of its kind in Manhattan. Pl. 56.1 Resp. 11 2.

On November l, 1988, 50 East entered into a Lease Agreement (the “Lease”) with CSC.
JSF 11 3 l. The Lease initially “had a 20-year term, set a $900,000 annual rent, and required CSC
to pay ‘all costs, expenses, and obligations of every kind to the leased property.”’ Id. 11 l6
(quoting Dkt. 65-6 (“Lease”) at 7). Dr. J ames W. Smith signed the Lease on behalf of both 50
East and its tenant CSC. See Lease at 4.

CSC is a corporation organized under New York law. JSF 11 5. At the time of CSC’s
incorporation, defendant Dr. James W. Smith was its sole shareholder Ia'. 11 6. At present,
Nancy owns 40% of CSC; James III, 15%; and Lucinda, 15%. Pl. 56.1 Resp. 11 5. The parties
dispute the exact duration of Judith’s affiliation with CSC, but, from either 2000 or 2001 until
2004, she served as an administrator of CSC, assisting her father. la'. 11 4.

During CSC’s tenancy, it negotiated nine amendments to the Lease with 50 East. As
with the original Lease, Dr. J ames W. Smith signed the first three amendments on behalf of both
50 East and CSC. See Dkts. 65-7 (“First Amendment); 65-8 (“Second Amendment”); 65-9
(“Third Amendment”). The final six amendments, however, were signed by James III and
Lucinda, with one signing on behalf of 50 East and the other signing on behalf of CSC. See Dkt.
65-10 (“Fourth Amendment”) at 5~6; Dkt. 65-ll (“Fifth Amendment”) at 4; Dkt. 65-12 (“Sixth
Amendment”) at 3; Dkt. 65-13 (“Seventh Amendment”) at 4; Dkt. 65-l4 (“Eighth Amendment”)
at 3; Dkt. 65-15 (“Ninth Amendment”) at 3. The Court summarizes the pertinent terms of these
amendments below, as plaintiffs centrally claim the negotiated rental terms to have been unfair
to 50 East.

a. FirstAmena'ment
The First Amendment to the Lease is dated December l, 1993. JSF 11 32. lt provided that

the total amount of annual rent was to increase, to $1,251,000. First Amendment at l. It also

provided that CSC must pay “‘costs, expenses[,] and obligations of the Building ‘except insofar
as the Landlord, at its sole discretion, may elect to bear such costs, expenses[,] and obligations
from any Supplemental Rent payable by Tenant.”’ Ia'. at 2.
b. Second Amendment

The Second Amendment to the Lease is dated January 1, 2002. JSF 11 34. lt extended the
term of the Lease to September l, 2012. Second Amendment at 1. lt provided that CSC, if not
in default, could extend the Lease for five years (i.e., until December 31, 2007). Id. The annual
rent for this first period was $640,000, a little more than half of that set by the First Amendment.
Ia'.; see also Pl. 56.1 Resp. 11 20. Under the Second Amendment to the Lease, if CSC were not in
default at the end of that first extended period, then CSC had the option to renew the Lease for a
second five-year-period (z'.e., until September 1, 2012). Second Amendment at 1; Pl. 56.1 Resp.
11 l9. The annual rent for this second period was $765,000. Second Amendment at 1; see also
Pl. 56.1 Resp.11 20.

Judith was an administrator of CSC at the time the Second Amendment was executed.
Pl. 56.1 Resp. 11 4. She testified that the rent reduction provided by the Second Amendment had
been designed to “help breathe some life” into CSC. Ia’. 11 21 (quoting Dkt. 65-2 (“Judith Dep.”)
at 102).

c. Third Amendment

The Third Amendment to the Lease is dated December 11, 2003. JSF 11 35; Third
Amendment at 1. lt provided, inter alia, that 50 East “shall have the right, at its election and in
its sole and absolute discretion, to terminate the Lease by providing Tenant at least ninety (90)

days prior written notice of its intent to exercise such right.” Third Amendment at 1.

a'. Fourth Amendment
The Fourth Amendment to the Lease is dated October 30, 2007 and was retroactively
effective to June l, 2007. JSF 11 36; Fourth Amendment at l. lt provided that, from June l, 2007
to December 31, 2007, CSC’s annual rent would be $602,000; from January 1, 2008 to
December 31, 2008, its annual rent would be $l.l million; from January 1, 2009 to December
31, 2009, its annual rent would be $1.4 million; from January 1, 2010 to December 31, 2010, its
annual rent would be $l,449,000; from January l, 2011 to December 31, 2011, its annual rent
would be $1,499,715; from January l, 2012 to December 31, 2012, its annual rent would be
$1,552,205; and from January 1, 2013 to July 31, 2013, its annual rent would be $937,143.69.
Fourth Amendment at 1
e. Fifth Amendment
The Fifth Amendment to the Lease is dated February 24, 2010 and was retroactively
effective to December 31, 2008. JSF 11 37; Fifth Amendment at 1. lt provided that, from January
1, 2009 to December 31, 2009, CSC’s annual rent would be $900,000; and, from January 1, 2010
to December 31, 2010, its annual rent would be $999,996. Fifth Amendment at 2.
f Sixth Amendment
The Sixth Amendment to the Lease is dated October 15, 2011 and was retroactively
effective to January 1, 2011. JSF 11 38; Sixth Amendment at 1. lt provided that, from January 1,
2011 to December 31, 2011, CSC’s annual rent would be $1.2 million; from January l, 2012 to
December 31, 2012, CSC’s annual rent Would be $1.3 million; and from January l, 2013 to

December 31, 2013, CSC’s annual rent would be $758,331. Sixth Amendment at 2.

g. Seventh Amendment
The Seventh Amendment to the Lease is dated April 16, 2012 and was retroactively
effective to January 1, 2012. JSF 11 39; Seventh Amendment at 1. lt provided that, from January
1, 2012 to December 31, 2012, CSC’s annual rent would be $1,299,999.96. See Seventh
Amendment at 1. lt set the following ensuing annual rents for CSC: from January 1, 2013 to
December 31, 2013, $1,338,999.96; from January 1, 2014 to December 31, 2014, $1,379,169.96;
from January 1, 2015 to December 31, 2015, $1,420,545.00; from January 1, 2016 to December
31, 2016, $1,463,161.44; and from January 1, 2017 to December 31, 2017, $1,507,056.24. Ia'. at
1~2.
h. Eighth Amendment
The Eighth Amendment to the Lease is dated December 10, 2013 and was retroactively
effective to January 1, 2013. JSF 1140; Eighth Amendment at 1. lt provided that, from January
1, 2013 to December 31, 2013, CSC’s annual rent would be $557,916. Eighth Amendment at 1.
lt set the following ensuing annual rents for CSC: from January 1, 2014 to December 31, 2014,
$600,000; from January 1, 2015 to December 31, 2015, $1,328,651; and, for each year between
January l, 2016 and December 31, 2019, $1,876,198. Eighth Amendment at 2.
i. Ninth Amendment
The Ninth Amendment to the Lease is dated December 10, 2015 and was retroactively
effective to January 1, 2015. JSF 11 41; Ninth Amendment at 1. lt provided that, for each year
from January 1, 2015 to December 31, 2016, CSC’s annual rent would be $300,000. Ninth
Amendment at l. For each year between January 1, 2017 to December 31, 2018, the annual rent
would be $1,876,198; and from January 1, 2019 to December 31, 2019, the annual rent Would be

$4,481,048. Ia'. at 1_2.

3. 50 East’s Mortgage with People’s United Bank

ln August 2012, 50 East refinanced the mortgage on the Building and thereby obtained an
$8 million loan from People’s United Bank (the “Mortgage”). JSF 11 29. Under the terms of the
Mortgage, 50 East was required have a financially viable tenant. Pl. 56.1 Resp. 11 l2. Further,
Section 5.1(n)(iv) of the Mortgage provided that an “Event of Default” included any “materially
adverse change” in “the business, condition (financial or otherwise), result of operations or
prospects of [the] Primary Tenant,” which the Mortgage listed as CSC. Ia'. 11 12 (quoting 65-20
(“Mortgage”) at 48). Under the Mortgage, an “Event of Default” would trigger a higher interest
rate for 50 East; accelerate payment on the entire, outstanding debt; and possibly lead to
foreclosure of the Building. Ia'. 11 13 (quoting Mortgage at 8, 49).

The parties emphasize different implications of 50 East’s decision to refinance the
Mortgage. Defendants note that “[t]he 2012 refinancing allowed 50 East to pay off a prior
mortgage and provided cash to 50 East.” la'. 11 11. Plaintiffs note that the cash that 50 East
received from the refinancing enabled the payment of dividends to shareholders Ia’. Between
2008 and 2015, 50 East paid its shareholders dividends totaling $3,461,050. Ia'. 11 30.

4. CSC’s Financial Difficulties Beginning in 2012

After 2006, CSC did not pay any distributions to its shareholders Ia’. 11 32. Between
2007 and 2009, CSC paid compensation to J ames lll and Lucinda. Ia’. 11 31. After 2009, CSC
did not pay them_or any party to this lawsuit_any compensation Ia'. 11 32.

Beginning in 2012, CSC, the Building’s sole tenant, began to suffer financial difficulties
ln 2012, CSC operated at a net loss of$177,065; in 2013, at a net loss of$579,958; and in 2014,
at a net loss of $856,241. See Dkts. 66-2 (“2011 & 2012 Audited Financial Statement”) at 3; 66-
3 (“2012 & 2013 Audited Financial Statement”) at 4; 66-4 (“2013 & 2014 Audited Financial

Statement”) at 4.

ln 2013, CSC’s auditors stated that its financial conditions “raise substantial doubt about
its ability to continue as a going concern.” 2012 & 2013 Audited Financial Statement at l. ln
light of CSC’s financial struggles, CSC’s financial statement for the years ending 2013 and 2014
reported that CSC “will be unable to meet its obligations as they become due without additional
capital or financing.” 2013 & 2014 Audited Financial Statement at 16.

5. CSC’s Attempted Sale to the Buyers Group

lii December 2013, CSC hired the Camden Group to structure a plan to sell CSC. Pl.
56.1 Resp. 11 42. The parties dispute the purpose of CSC’s directors (who also were directors of
50 East) in making this decision. Defeiidants contend that the directors’ goal was to allow 50
East to maintain ownership of the Building, given the Mortgage’s requirements, by transferring
ownership of tenant CSC to a more solvent entity. See Def. 56.1 11 42. Plaintiffs depict the plan
to sell CSC as motivated solely by a desire to advance CSC’s interests See Pl. 56.1 Resp. 1111 42-
43. CSC solicited “bids from hospitals, physician groups, and existing surgery centers” Ia'.
11 44. The bids CSC considered required any eventual buyer to continue operating an ambulatory
surgery center in the Building in compliance with zoning laws, and to enter a new long-term
lease with 50 East. Ia'. 1145.

ln 2015, CSC and 50 East accepted a bid from a group of doctors who owned a network
of such ambulatory surgical centers (the “Buyers’ Group”). Ia’. 1146. Under the terms of the
deal, the Buyers’ Group would have paid $5 million for CSC’s assets, license, and goodwill and
would have agreed to a lO-year lease (“Buyers’ Lease”) with 50 East. Ia’. The Buyers’ Lease
provided that the Buyers’ Group would pay annual rent of $2.2 million in the first year, with the
annual rent increasing over time. Ia’. 11 47. Had this deal come to fruition, 50 East would have

received more than $25 million in rent over 10 years and would have maintained ownership of

the Building. Ia'. 11 48.

The Buyers’ Group, however, defaulted on its obligations to CSC and 50 East. lt failed
both to pay 50 East a security deposit or any rent owed and to pay CSC the purchase price. Ia'.
11 49. The Individual Defendants unsuccessfully attempted to salvage the deal. Ia'. 11 50. After
the Individual Defendants failed to find a new buyer, CSC, in May 2016, ceased operations JSF
11 7;Pl.56.1Resp.11 51.

ln summer 2016, CSC and 50 East filed a lawsuit against the Buyers’ Group for breach of
contract in New York State Supreme Court. Pl. 56.1 Resp. 11 52. ln November 2017, the state
court granted CSC and 50 East’s joint summary judgment motion as to liability. Ia’. 11 53. The
damages phase of that lawsuit remains pending. Ia'. 11 54.

6. Loans by Defendants’ Affiliates to CSC

As of September 2016, CSC was paying real property taxes, utilities, and insurance on
the Building. Ia'. 11 55 (citing 65-3 “Hay Dep.” at 82).

To enable CSC to pay these obligations and to remain open, loans to CSC had been made
by J ames lll, through JABCO Holdings, lnc. (“JABCO”), a company he owned, and Richard
Hay, Lucinda’s husband. Ia'. 11 59. Promissory notes filed as exhibits by plaintiffs indicate that
these loans spanned at least from June 30, 2011, when Richard Hay made a $150,000 loan to
CSC, until August 22, 2016, when JABCO made a $116,600 loan to CSC. See Dkt. 68-2
(“Notes Payable”) at 11-25. These promissory notes reflect that J ames lll, JABCO, and Richard
Hay had loaned at least $2,456,600 to CSC during that period. See ia'.

Frank Convertini, the accountant for both 50 East and CSC since each company’s
founding, testified that “except to maximize the return on the assets of 50 East, there would be
no reason [for these persons] to loan money to CSC.” Dkt. 65-5 (“Convertini Dep.”) at 149.
Convertini further testified that most of these loans had been made as CSC was winding down its

business, to keep CSC solvent. Ia’. at 148. Had the loans not been made, Convertini testified,

10

CSC would have been unable to meet its financial obligations and would have gone into default,
triggering under the Mortgage foreclosure of the Building. Ia'. at 149.
7. 2016-2017: The Lease Termination Agreement and Sale of 50 East

On August 9, 2016, three months after CSC ceased operations, People’s United Bank
notified 50 East that CSC’s closure constituted an event of default under the Mortgage and that
People’s United Bank would accelerate the Mortgage. JSF 11 29.

On September 30, 2016, 50 East and CSC entered into a Lease Termination Agreement
(“Termination Agreement”). Pl. 56.1 Resp. 11 70. lt stated that 50 East “desire[d] to sell the
Premises vacant and free of any leases or tenants and ha[d] requested that [CSC] terminate the
Lease and vacate the Premises.” Dkt. 68-10 (“Termination Agreement”) at l. lt provided that
50 East would pay CSC $4 million in consideration for CSC’s agreement to terminate the Lease.
Ia'. lt also released both 50 East and CSC from their respective obligations under the Lease. Id.
at 1-2. lt further provided that in any action between 50 East and CSC to enforce the agreement,
the prevailing party would be entitled to payment of attomeys’ fees Id. at 2.

Of the $4 million that it agreed to pay CSC, 50 East paid CSC $3.73 million (the
“Termination Payment”) in September 2016. Pl. 56.1 Resp. 11 72; Convertini Decl. 11 6. The
record does not disclose why less than the agreed-upon $4 million was paid to CSC.

A significant issue involves what 50 East’s $3.73 million Termination Payment to CSC
represented Defendants represent that $1,241,870 of the $3.73 million was used to reimburse
CSC for “building improvements” that CSC had paid for on the Building, including HVAC
mechanical equipment and repairs, roof replacement and repair, brick pointing and repair,
plumbing fixtures elevator restoration, window restoration, and other mechanical and structural
repairs Convertini Decl. 11 6 (“[T]he payment of $3,730,000 that 50 East made to CSC in

September 2016 in connection with termination of the Lease included that amount”). Defendants

ll

represent that a further $850,000 was used to fund CSC so that it could pay 50 East unpaid
obligations that CSC owed to 50 East; had this sum not been paid, 50 East would have had to
recognize this sum as a bad debt. Convertini Dep. at 142_43. Defendants do not specify what
the remaining approximately $1.6 million of the Termination Payment to CSC represented,
including the extent to which it was used to reimburse loans that CSC had received from
defendants’ affiliates Defendants note that CSC’s tenancy was not due to expire until December
2019, Def. 56.1 11 70, the implication being that it was necessary for 50 East to pay additional
money to CSC to induce it to end its tenancy early, to enable 50 East to market the Building,
unencumbered by the Lease, to potential buyers, id. 11 69.

Plaintiffs dispute several aspects of defendants’ characterization of these events As to
the source of funding for the improvements to the Building, plaintiffs dispute defendants’ claim
that CSC_not 50 East_had paid for “the restoration of the facade, roofing, brick pointing, et
cetera” using proceeds of the 2012 mortgage refinancing. Pl. 56.1 Resp. 11 73 (citing Convertini
Dep. at 21). As to the need for a payment to induce CSC to end its tenancy early, plaintiffs
assert that CSC had already defaulted in lease obligations as of September 30, 2016, the date the
Termination of Lease agreement was entered into, including by nonpayment of rent. Pl. 56.1
Resp. 11 69. They note that under the Lease, CSC’s default gave 50 East the right to re-enter the
premises and to oust CSC, while retaining the right to collect unpaid rent from CSC. la'. CSC’s
existing default, plaintiffs argue, obviated any need for 50 East to pay CSC to induce it to end its

tenancy early.2

 

2 Defendants_quoting testimony by 50 East accountant Convertini_counter that CSC’s rents
had been “paid” or were “if not paid, accrued.” Def. 56.1 11 36 (quoting Convertini Dep. at 106).
However, defendants do not make clear what Convertini meant by an “accrued” rent other than
that tenant CSC had failed to make the required rent payment and that the unpaid rent was
overdue.

12

Plaintiffs also dispute whether, to the extent the Termination Payment to CSC was made
in order to enable CSC to repay some or all of the $2,456,600 in loans that had been made to it
by affiliates of the Individual Defendant (i.e., JABCO and Richard Hay), 50 East was legally
obliged upon sale of the Building to pay CSC so as to enable it to repay such loans lf not,
plaintiffs allege, 50 East’s decision to do so was needless Defendants represent that CSC used
the loaned funds to enable it to pay tax obligations associated with the Building “and to continue
to run its operations.” Hay Dep. at 81. But, on the record presented to the Court on defendants’
motion for summary judgment, there is no evidence of a written loan agreement or any recorded
commitment by 50 East to backstop CSC’s loans3 See Dkt. 68-3 (“J ames lll Dep.”) at 180~81
(“There was no written guarantee. . . . [W]e thought that that was the prudent way to proceed,
given we didn’t want to have an additional default with our lender.”). Plaintiffs appear to
challenge similarly 50 East’s decision to fund CSC the $850,000 that CSC then used to pay its
outstanding debts to 50 East. Plaintiffs therefore depict as self-dealing, and needless, whatever
part of the Lease Termination payment was made in order to enable CSC to repay its lenders or
to clear its debts to 50 East.

ln November 2016, 50 East notified shareholders of a meeting scheduled for December
16, 2016 to vote on whether, inter alia, to approve the terms of the lease termination and to
approve the sale of the Building for an amount not less than $50 million. Id. 11 74. On December

7, 2016, David emailed his son Ezekiel, the beneficiary of one of the plaintiff trusts, expressing

 

3 Separate from the loans to CSC, defendants citing Hay’s testimony, represent that Richard Hay
and JABCO “also loaned money to 50 East when it struggled to meet its obligations.” Def. 56.1
11 60 (citations omitted). These loans spanned the period from June 30, 2016 to December 16,
2016 and totaled $3,746,991. Notes Payable at 2_10. Plaintiffs contend that money loaned by
Nancy, J ames lll, Richard Hay, and JABCO to 50 East was used for a different purpose: to help
50 East pay the Lease Termination payment to CSC that plaintiffs contend was unnecessary. Pl.
56.1 Resp.11 60.

13

his plan to “delay the shareholder meeting indefinitely” and, if unable to do so, to sue. Ia'. 11 75
(quoting Dkt. 65-29 at 2). 50 East postponed the meeting until January 2017, after discussions
between counsel for 50 East and plaintiffs Ia'. 11 76.

On January 20, 2017, 50 East’s voting shareholders voted unanimously, over plaintiffs’
objection, to approve the termination of the Lease and the sale of the Building. 1111 77-78.

ln November 2017, 50 East sold the Building for, as reported, the second-highest price
for a residential townhouse in Manhattan. Ia'. 1111 78-79. 50 East sent its shareholders a letter
notifying them of the Building’s sale and stating that the net sales proceeds were approximately
$35 million. Ia'. 11 81. 50 East further notified its shareholders that, after the sale, it would
pursue a like-kind exchange under Section 1031 of the Internal Revnue Code of 1986 and that
shareholders who wanted to withdraw, instead of participating in that exchange, must give notice
by September 15, 2017. Ia'. 11 82. Plaintiffs provided notice that they did not wish to participate
in the exchange. Ia'. 11 83.

On November 14, 2017, Convertini notified plaintiffs that they could redeem their shares
at $26,430.99 per share. Ia'. 11 84. ln exchange for accepting this sum, plaintiffs would have been
obliged to sign a general release that would:

release and forever discharge 50 East 69th Street Corporation, its shareholders

officers directors including without limitation James W. Smith, lll, Nancy K.

Smith, Constance S. Plimpton, Peter F. Smith and Lucinda S. Hay . . . of and from

all, and all manner of, actions causes of action, suits . . ., which plaintiff Judith

Smith and the Fairbanks and their heirs . . . ever had, now have, or may hereafter

have, known and unknown, against 50 East 69th Street Corporation, its

shareholders officers and directors . . . including without limitations any and all

claims which were raised or could have been raised in the action captioned Smith

v. Smith, Case No. 17-cv-00648, filed in the United States District Court, Southern

District of New York.

Dkt. 66-1 (Redemption Letter) at 1. Plaintiffs declined the proposed redemption Pl. 56.1 Resp.

11 86. On the record before the Court, it thus appears that 50 East to date has not paid any money

14

to plaintiffs as a result of the Building’s sale. At the same time, no evidence has been adduced
that 50 East has refused, categorically, to remit to plaintiffs any share of the sale proceeds

8. Theories of Harm to 50 East from Defendants’ Alleged Breaches

Plaintiffs assert that defendants breached their duties to 50 East by unjustifiably (1)
relieving CSC of its rent obligations to 50 East and (2) paying CSC a termination fee to exit the
lease. Ia'. 11 87. Plaintiffs are not accountants and did not engage an expert to opine on the
damages to 50 East on account of these breaches David, however, prepared a document that
calculates damages of more than 827 million. Ia'. 11 88. These include: (1) $14,385,168,
representing rent payments that CSC was excused from having to pay, (2) $4 million,
representing the face amount of the Lease Termination Payment; and (3) $6 million, representing
lease default guarantees arising out of the Buyers’ Group’s breach of the Buyers’ Lease with 50
East. Ia'. 1111 90~91. David’s damages tabulation also includes smaller sums relating to the sale
of fixtures improvements to the Building, legal fees severance packages to employees and a
2006 gift made to James llI. Ia'. 11 91.

B. Procedural History

On August 31, 2017, plaintiffs filed the complaint, claiming a breach of fiduciary duty
and gross mismanagement Dkt. 1. On November 10, 2017, defendants answered. Dkt. 13.4 On
June 11, 2018, plaintiffs moved to amend to add new claims and parties Dkt. 36. On June 18,
2018, defendants filed a motion in opposition. Dkt. 41. On June 25, 2018, plaintiffs filed a
reply. Dkt. 43. On July 5, 2018, the Court granted the motion to amend in part, allowing

plaintiffs to add Lucinda and CSC as defendants but prohibiting new claims Dkt. 44. On July

 

4 On December 19, 2017, the Court held an initial pretrial conference, see Dkt. 15 , issued a civil
case management plan and scheduling order, Dkt. 22, and referred the case to Magistrate Judge
Henry B. Pitman for settlement. Dkt. 23. The Court, on request, twice modified the case
management deadlines Dkt. 29, 35.

15

12, 2018, plaintiffs filed a first amended complaint Dkt. 45. On July 20, 2018, defendants
answered Dkt. 48.

On August 21, 2018, the Court held a pre-motion conference in anticipation of
defendants’ summary judgment motion. Dkt. 50. On October 8, 2016, the parties filed a joint
statement of undisputed facts Dkt. 59. On October 16, 2018, the parties filed a proposed
stipulation and order dismissing the gross mismanagement claim with prejudice and without
costs Dkt. 60. On October 17, 2018, the Court issued that order. Dkt. 61.

On October 22, 2018, defendants filed a motion for summary judgment, Dkt. 62, a
supporting memorandum of law, Dkt. 63 (“Def. Mem.”), a Rule 56.1 Statement, Dkt. 64, a
supporting Declaration of Ronald G. Blum, Esq., and accompanying attachments Dkt. 65, and a
supporting Declaration of Frank J. Convertini, Esq., and accompanying attachments Dkt. 66.
On November 5, 2018, plaintiffs filed an opposing memorandum of law, Dkt. 67 (“Pl. Mem.”),
the Declaration of Christine M. Wallace, Esq., and accompanying attachments Dkt. 68, and a
Rule 56.1 Counter-Statement, Dkt. 69. On November 12, 2018, defendants filed a reply. Dkt.
70 (“Def. Reply”).

II. Applicable Legal Principles

Defendants move for summary judgment on plaintiffs’ remaining claim_against all
defendants for breach of fiduciary duty. After reviewing the governing standards the Court
considers plaintiffs’ claim against CSC, and then plaintiffs’ claim against the remaining
defendants

A. Legal Standards Governing Motions for Summary Judgment

To prevail on a motion for summary judgment, the movant must “show[] that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

16

law.” Fed. R. Civ. P. 56(a). The movant bears the burden of demonstrating the absence of a
question of material fact. ln making this determination, the Court must view all facts “in the
light most favorable” to the non-moving party. Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d
Cir. 2008); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

lf the movant meets its burden, “the nonmoving party must come forward with
admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary
judgment.” Jaraml`llo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may
not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion
for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (internal quotation
marks and citation omitted). Rather, the opposing party must establish a genuine issue of fact by
“citing to particular parts of materials iii the record.” Fed. R. Civ. P. 56(c)(1)(A); see also
Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).

“Only disputes over facts that might affect the outcome of the suit under the governing
law” will preclude a grant of summary judgment Ana’erson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986). ln determining whether there are genuine issues of material fact, the Court is
“required to resolve all ambiguities and draw all permissible factual inferences in favor of the
party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d
Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)) (internal quotation
marks omitted).

B. Legal Standard Governing Breach of Fiduciary Duty

Under New York law, to establish a claim of breach of fiduciary duty a plaintiff must
prove: “(i) the existence of a fiduciary duty; (ii) a knowing breach of that duty; and (iii) damages
resulting therefrom.” Leighton v. Poll'orak, No. 17 Civ. 3120 (LAK) (KNF), 2018 WL 2338789,

at *7 (S.D.N.Y. May 23, 2018) (citing Johnson v. Nextel Commc ’ns, 660 F.3d 131, 138 (2d Cir.

17

2011)). Under New York law, a corporate director bears a fiduciary duty to the company and
must act in “good faith and with that degree of care which an ordinarily prudent person in like
position would use under similar circumstances.” N.Y. Bus. Corp. Law § 717(a). ln addition,
“where damages are sought for breach of fiduciary duty . . . the plaintiff must demonstrate that
the defendant’s conduct proximately caused injury in order to establish liability.” LNC Invs.,
lnc. v. First Fia'. Bank, N.A. New Jersey, 173 F.3d 454, 465 (2d Cir. 1999).

Under New York law, the business judgment rule “bars judicial inquiry into actions of
corporate directors taken in good faith and in the exercise of honest judgment in the lawful and
legitimate furtherance of corporate purposes.” Auerbach v. Bennett, 47 N.Y.2d 619, 629 (1979).
Where “a corporate director or officer has an interest in a decision,” however, “the business
judgment rule does not apply.” In re Croton River Club, Inc., 52 F.3d 41, 44 (2d Cir. 1995). “A
director is considered ‘self-interested’ in a transaction where she ‘will receive a direct financial
benefit from the transaction which is different from the benefit to shareholders generally.”’
Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir. 2016) (quoting Marx v. Akers, 88
N.Y.2d 189, 644 N.Y.S.2d 121, 666 N.E.2d 1034, 1042 (1996)). “‘Once a prima facie showing
is made that directors have a self-interest in a particular corporate transaction the burden shifts
to them to demonstrate that the transaction is fair and serves the best interests of the corporation
and its shareholders.”’ Ia'. at 152 (quoting Norlin Corp. v. Rooney, Pace lnc., 744 F.2d 255, 264
(2d Cir.1984)).

New York law protects interested-party transactions so long as they are structured with
protections similar to those in an arms-length transaction See In re Kenneth Cole Proa’s., lnc.,
27 N.Y.3d 268 (2016). Section 713 of New York’s Business Corporation Law provides that a

contract between corporations involving interested directors is not void or voidable because of

18

the directors’ financial interest so long as the material facts “are disclosed in good faith or known
to the shareholders entitled to vote thereon, and such contract or transaction is approved by vote
of such shareholders.” N.Y. Bus Corp. Law § 713(a)(2).

III. Discussion
A. Plaintiffs’ Claims Against CSC

CSC moves for summary judgment on the claims against it, on the grounds that the
evidence does not support that CSC_as opposed to the Individual Defendants-owed plaintiffs
a fiduciary duty.

A fiduciary duty arises “when one [person] is under a duty to act for or to give advice for
the benefit of another upon matters within the scope of the relation.” Flickinger v. Harola1 C.
Brown & Co., Inc. , 947 F.2d 595, 599 (2d Cir. 1991) (internal quotation marks and citations
omitted). As 50 East’s tenant, CSC would owe a fiduciary duty to 50 East and its shareholders
only if a special relationship creating that duty exists See, e.g., In re Caulfiela', 192 B.R. 808,
818 (Bkrtcy. E.D.N.Y.1996) (citing cases and noting that the “landlord-tenant relationship is not
ordinarily a fiduciary one”). Accordingly, insofar as plaintiffs seek to impose a fiduciary duty on
CSC, they must come forward with evidence enabling the factfinder to find “a special
relationship creating such a duty.” Clijj’ora' v. Hughson, 992 F. Supp. 661, 670 (S.D.N.Y. 1998).

Plaintiffs here do not point to any evidence that supports a finding that CSC, a tenant,
owed a fiduciary duty to 50 East, its landlord. To be sure, the persons comprising these two
corporate entities overlap. lndeed, plaintiffs characterize the overlap as complete, stating that
“since 2006 . . . the directors and officers of CSC and 50 East have been the same.” Pl. Mem. at
17. But although such persons held duties to 50 East in their capacities (e.g., as directors) at 50
East, that does not alter the legal character of the duties owed to 50 East by CSC. And although

directors of a corporation owe a fiduciary duty to that corporation, see In re Sabl`ne Oil & Gas

19

Corp., 547 B.R. 503, 556 (Bankr. S.D.N.Y.), ajj”a', 562 B.R. 211 (S.D.N.Y. 2016), plaintiffs
have not cited any authority that a corporation’s legal duties to a separate corporation vary
depending on the extent to Which they share directors Not surprisingly, plaintiffs on summary
judgment, do not seriously press the claim that CSC owed fiduciary duties to 50 East.

Because plaintiffs have failed to muster evidence that a special relationship existed
between CSC and 50 East giving rise to fiduciary duties on CSC’s part, the Court grants CSC’s
summary judgment motion and therefore dismisses plaintiffs’ fiduciary claim against it.

B. Claims Against Individual Defendants

The Individual Defendants do not dispute that they owe plaintiffs a fiduciary duty. Nor
can they: lt is black letter law that the directors and corporate officers of a corporation owe a
fiduciary duty to that corporation Gully v. Nat’l Crea'it Union Aa'min. Bd., 341 F.3d 155, 165
(2d Cir. 2003). Here, the Individual Defendants were all directors or corporate officers of 50
East. See JSF 1111 9-11. Therefore, the existence of such a duty, the first element of plaintiffs’
breach of fiduciary duty claim, is met. However, whether the evidence could support a finding
for plaintiffs on the second and third elements-whether the Individual Defendants breached that
duty and whether plaintiffs suffered any damages as a result_present closer questions

Plaintiffs pursue two distinct theories as to how the Individual Defendants breached their
fiduciary duties to plaintiffs causing them damages First, they claim that the Individual
Defendants breached their duty by amending the Lease with CSC so as to charge reduced (and,
according to plaintiffs below-market) annual rents most of which had retroactive effect. See Pl.
Mem. at 13, 18. Second, they claim that the Individual Defendants breached their duty by
making a Lease Termination Payment to CSC without first obtaining shareholder approval and at

a point when CSC was in plaintiffs’ view, already in default of its obligations under the Lease,

20

including by failing to pay accrued rent. See ia'. at 14-15, 19. The Court addresses each theory
in turn
1. Lease Amendments

Plaintiffs’ first theory is that the Individual Defendants in their capacities as directors
and/or officers of 50 East, acted self-interestedly and in bad faith, by allowing below-market
rents to be set retroactively for CSC, a corporate tenant which members of the defendant group
owned and operated. Plaintiffs base this theory largely upon the last six amendments to the
Lease. J ames lll and Lucinda negotiated each of these amendments and made each amendment
retroactively effective. Pl. Mem. at 4. Each of these amendments lowered retroactively the
amount of rent that CSC owed corresponding to earlier periods of the Lease and increased the
annual rent due in coming years to make up for the shortfall. Ia'. at 13. For example, the Eighth
Amendment Was executed on December 10, 2013, but made retroactively effective to January 1,
2013. Eighth Amendment at 1. The effect of this amendment was to decrease the annual rent
collected in calendar year 2013 from $1,338,999.96 to $557,916. Ia'. The Eighth Amended set
an annual rent for calendar year 2014 of $600,000, ia'., but 50 East amended the lease once again
on December 10, 2015 and retroactively set the rent to be collected at $300,000, Ninth
Amendment at 1. Plaintiffs argue that these amendments gave CSC a needless benefit and an
unfair discount relative to the fair market rent, to the detriment of 50 East, in derogation of
defendants’ duties to CSC. Pl. Mem. at 13.

Plaintiffs also point to the terms of the Ninth Amendment as evidence of the Individual
Defendants’ bad faith. The Ninth Amendment was executed after 50 East appeared to have
found a new tenant who would acquire CSC, see Pl. Mem. at 13, yet it set an annual rent of

$300,000 for the first two years and a much higher annual rent of $1,876,198 and $4,481,048 for

21

the third and fourth years respectively. Ninth Amendment at 1_2. Plaintiffs argue that the
structure of the Ninth Amendment was established in bad faith because those larger, balloon
payments in the third and fourth years of the agreement were, from the start, theoretical and
unrealistic and would never have been paid by CSC. Pl. Mem. at 14.

ln moving for summary judgment on this claim, the Individual Defendants counter that
the undisputed facts show that these business decisions were fair and served 50 East’s interests at
the time. Further, the Individual Defendants note, to the extent plaintiffs’ claim is that various
rent revisions enabled CSC to pay below-market rents plaintiffs have not come forward with any
evidence (e.g., an expert report) as to what market rents were.

At the threshold, the business judgment rule does not apply to the serial decisions to
lower CSC’s annual rent obligations (and defendants have not claimed that it does). As directors
of both CSC and 50 East, JSF” 1111 11-12; Dkts. 65-10-65-15, James lll and Lucinda had a clear
conflict of interest when they set and amended the terms of CSC’s Lease. For these decisions to
have been protected by the business judgment rule, the non-conflicted shareholders thus would
have had to have approved the Lease amendments The summary judgment record does not
reveal any such vote or approval.

Given plaintiffs’ prima facie showing of the Individual Defendants’ self-interest in the
rents paid by CSC, the burden therefore shifts to them to demonstrate that the transaction is “’fair
and serves the best interests of the corporation and its shareholders”’ Alphonse Hotel Corp, 828
F.3d at 152 (citation omitted). The Individual Defendants argue that the undisputed evidence
supports that the rents set, including by means of amendments with retroactive effect, were fair
and in CSC’s best interests Def. Mem. at 17-18. Most central, the Individual Defendants argue

that the amendments served the vital function of maintaining a tenant, and CSC specifically, in

22

the Building. Ia'. at 6. Under the terms of the Mortgage that 50 East renegotiated in August 2012
with People’s United Bank, both parties agree, any material adverse change in the financial
condition of 50 East’s tenant, CSC, would amount to an Event of Default that would accelerate
payments on the Mortgage. Pl. 56.1 Resp. 11 12. This obligation would fall on 50 East. See ia'.
The Individual Defendants argue that 50 East’s ability to avoid triggering this devastating
consequence was therefore tied to CSC’s financial stability. Def. Mem. at 18-19. Thus, the
Individual Defendants argue, CSC and 50 East had aligned interests in CSC’s financial solvency.
And, they argue, the undisputed evidence supports that CSC required significant rent reductions
to remain viable. The Individual Defendants cite New York case law that “[i]ndividuals who act
in a dual capacity as directors of two corporations owe the same duty of good management to
both corporations and this duty is to be exercised in light of what is best for both companies.”
Am. Int’l Grp., lnc. v. Greenberg, 23 Misc. 3d 278, 288 (N.Y. Sup. 2008), aff’a', 60 A.D.3d 483
(lst Dep’t 2009). They argue that their decisions to modify the Lease, to relieve CSC of
immediate rent burdens it could not pay consistent without experiencing a material adverse
change in its condition, were consistent with their fiduciary duties to 50 East as well as CSC.
Def. Mem. at 19.

The Individual Defendants further argue that when CSC’s financial troubles became too
acute to solve in this fashion, they exercised reasonable care in trying to find a successor tenant.
See id. They note, and plaintiffs concede, that CSC and 50 East both solicited bids to acquire
CSC and, in 2015, and accepted a deal with a third party, the Buyers Group, that stood to result
in 50 East collecting an initial annual rent of $2.2 million and receiving more than $25 million in
rent over the full term of the Buyers’ Lease. Pl. 56.1 Resp. 1111 45-48. When the Buyers Group

reneged on the deal, the Individual Defendants note, they acted responsibly, pursuing the Buyers

23

Group in still-ongoing litigation, and obtaining a judgment as to liability with damages yet to be
determined Def. Mem. at 19.

The Individual Defendants also note that, contrary to plaintiffs’ claim that they operated
50 East so as to enrich themselves via their ownership of CSC, they took steps to preserve CSC’s
financial capital. See ial The record, they note, does not reflect any issuance of dividends by
CSC, or any payments to the Individual Defendants by CSC, after 2009. Ia'.; Pl. 56.1 Resp.
11 32. Between 2006 and 2015, CSC did not pay out any dividends to the defendant directors Pl.
56.1 Resp. 11 32, and, after 2009, CSC did not pay compensation to any members of the Smith
family, ia'. ln contrast, the Individual Defendants note, between 2008 and 2015, 50 East paid out
$3,461,050 in dividends to its shareholders Ia'. 11 30. These facts the Individual Defendants
argue, bely the claim that the rent reductions were unfair to 50 East. Def. Mem. at 19-20.

Viewing the evidence in the light most favorable to plaintiffs the Court holds that no
reasonable fact finder could find that the Individual Defendants breached their fiduciary duty to
50 East when they revised the amount of annual rent charged to CSC. Plaintiffs’ argument as to
why the modified rent terms were unfair to 50 East boils down to the fact that the revisions were,
in part, retroactive. But Individual Defendants have come forward with undisputed evidence
explaining the legitimate purpose served by these revisions As the Individual Defendants
emphasize and as is undisputed, the terms of the Mortgage required 50 East to have a financially
viable tenant. Pl. 56.1 Resp. 11 12. lt is further undisputed that CSC began to struggle
financially in 2012, ia'. 11 37, and that its audited financial statements reveal that it operated at a
loss in each of 2012, 2013, and 2014, the years in Which the Seventh and Eighth Amendments to
the Lease were executed and to which the rent reductions related, id. 11 38. Specifically, CSC

suffered losses of $579,958 in 2013 and $856,241 in 2014, Ia'. 11 40. ln addition, in 2013, CSC’s

24

auditors noted that CSC’s financial conditions “raise substantial doubt about its ability to
continue as a going concern.” Ia'. 11 39. CSC’s 2013 and 2014 financial statements further state
that CSC “will be unable to meet its obligations as they become due without additional capital or
financing.” Ia'. 11 41.

Plaintiffs have not come forward with any evidence to challenge the accuracy of CSC’s
financial statements Nor have they adduced any evidence that calls into question the auditors’
contemporaneous assessment that CSC was at risk of becoming insolvent absent financial relief.
Nor have they come forward with evidence indicating that CSC, in any way, utilized the cost
savings so as to enrich its owners or give them a financial windfall. On the contrary, the
undisputed evidence is that, from 2009 forward, CSC did not pay the Individual Defendants any
dividends or other compensation Nor, finally, to the extent that plaintiffs posit that the
renegotiated rents were below market rates have plaintiffs come forward with independent
evidence (e.g., an expert’s analysis) of prevailing market rents for a facility with the unusual
characteristics for which 50 East was outfitted (i.e., as a surgical ambulatory center).

Under these circumstances plaintiffs’ bare claim that it was unfair to 50 East, so as to
mark a breach of fiduciary duty by the defendant directors to renegotiate CSC’s rent obligations
is unsupported by sufficient evidence to reach a jury. The Individual Defendants have come
forward with concrete support, anchored in the terms of the Mortgage and CSC’s
contemporaneous financial statements and auditor assessments for these decisions Plaintiffs in
contrast, have not mustered contrary evidence.

Further, as context, it is undisputed that, under the prior leadership of J ames W. Smith, 50

East had also retroactively reduced CSC’s annual rent, when 50 East agreed to the 2002 Second

Amendment to the CSC’s Lease, which cut nearly in half CSC’s annual rent obligations Ia'.

25

1111 20-21. As Dr. Smith’s daughter, plaintiff Judith, then a CSC administrator, acknowledged in
her deposition, the rent reductions under the 2002 Second Amendment had been designed to
“help breathe some life” into CSC and to enhance its financial stability. Judith Dep. at 102. This
history reinforces the Individual Defendants’ unrefuted showing that the rent reductions viewed
in context, were fair and not an act of bad faith.

Summary judgment is therefore warranted for defendants on plaintiffs’ theory that the
Individual Defendants by causing 50 East to restructure CSC’s annual rent obligations breached
their fiduciary duties The uniform evidence instead is that, by acting to keep the financially
precarious CSC solvent, the Individual Defendants avoided triggering an acceleration of the
payments on 50 East’s refinanced Mortgage. These actions helped 50 East to keep a tenant in
the Building, thereby enabling 50 East to retain the Building long enough, in the end, to
negotiate its lucrative sale. And the uniform deposition testimony of the Individual Defendants
was that their business purpose in restructuring CSC’s rent obligations was just that: to preserve
50 East’s control of the Building and to avoid triggering an acceleration of the Mortgage. See
Hay Dep. at 96 (“Loans made by family members to CSC allowed us to continue to own the
building for an extended period of time, and that was beneficial to 50 East, because during that
time the building appreciated, as did all_my understanding, all New York real estate.”); J ames
lll Dep. at 174 (“50 East wanted CSC to continue to operate so it could find its replacement
tenant, so, you know, our backs were up against the wall.”). The record evidence marshalled on
summary judgment would not enable a finder of fact to find otherwise, other than by speculation
Accordingly, the Court grants the Individual Defendant’s motion for summary judgment as to

this theory of fiduciary breach.

26

2. Lease Termination Payment

a. Breach

The Court turns now to plaintiffs’ second theory of liability. Plaintiffs claim that the
Individual Defendants breached their fiduciary duty to 50 East by making the $3 .73 million
Lease Termination Payment to CSC. Pl. Mem. at 11. Plaintiffs contend that this payment to a
company affiliated with the Individual Defendants was unnecessary, when viewed from the
perspective of 50 East’s interests

The Court considers first the threshold argument by the Individual Defendants that
because the shareholders of 50 East voted to approve this transaction, the decision by 50 East’s
interested directors to pay $3.73 million to CSC is protected by the business judgment rule. See
Def. Mem. at 21.

The record before the Court does not permit the Court to resolve this question with
certainty. On the one hand, the conflict of interest of the individual Defendants here was acute.
The $3.73 million payment to CSC enabled CSC, inter alia, to pay back debts owed to affiliates
or family of the Individual Defendants: JABCO, James lll’s corporation, and Lucinda’s husband
Ia'. at 24; see also Pl. 56.1 Resp. 11 60. And accountant Convertini, whose testimony the
Individual Defendants embrace, testified that the Lease Termination Payment was an attempt to
avoid, for JABCO and for Lucinda’s husband, the “worst possible [taxation] position”
Convertini Decl. at 140.

At the same time, 50 East’s voting shareholders voted unanimously to approve the Lease
Termination Payment. Pl. 56.1 Resp. 11 78. And plaintiffs although not voting Shareholders had
an opportunity to weigh in as to the payment Defendants delayed the meeting to accommodate
a request by plaintiffs Ia'. 11 76. And plaintiffs’ counsel attended the meeting and, before the

vote, articulated plaintiffs’ objections (albeit to no avail). See ia'. 11 77.

27

Were the voting shareholders non-conflicted, under New York law, these circumstances
without more, would appear to shift the burden to plaintiffs under the business judgment rule, to
demonstrate that the transaction Was unfair. The record as the parties have presented it to the
Court on summary judgment, however, does not educate the Court as to the circumstances of the
three voting shareholders each of which is a trust: the J ames W. Smith Family Trust (90 voting
shares); the Nancy Smith Family Trust (90 voting shares); and the J ames W. Smith 2006 Family
Trust (20 voting shares). Ia'. 11 18. The parties have not elaborated on potentially relevant
factors These include which persons controlled these trusts whether they included any of the
Individual Defendants and, if not, whether these persons like the Individual Defendants stood
to benefit, even indirectly, from a decision by 50 East to pay CSC $3.73 million in connection
with the termination of CSC’s lease. The parties have also not briefed associated legal issues
These include whether and in what circumstances the business judgment rule applies in cases of
shareholder approval where some or all of the approving shareholders had a personal interest in
the decision at issue but Where other shareholders did not.

ln the ensuing discussion, the Court assumes arguendo, that the business judgment rule
does apply. The burden would thus fall to plaintiffs at trial to show that the Lease Termination
Payment was unfair and undertaken in bad faith, and on summary judgment, to adduce enough
evidence to support a verdict to that effect. As developed below, the assembled circumstances
would permit a jury to infer unfairness and bad faith, such that plaintiffs’ challenge to the Lease
Termination payment must be resolved by the jury at trial.

Specifically, plaintiffs contend that three aspects of the Lease Termination Payment are
unfair to 50 East and indicative of self-interested decisions made in bad faith, not with 50 East’s

interests at heart.

28

First, plaintiffs contend that CSC was already in breach of the Lease of the time that 50
East and CSC discussed terminating the lease. Therefore, plaintiffs argue, 50 East could have
terminated the Lease and thereby released the Building of that encumbrance, facilitating the sale
of the building. lt was unnecessary, plaintiffs argue, to make a nearly $4 million payment to
CSC to induce it to walk away from a lease on whose rent payments CSC had fallen far behind
Pl. Mem. at 11, 16. Plaintiffs argue that the Individual Defendants made a discretionary decision
to make this payment, because it stood to benefit them. ln particular, plaintiffs note, the Lease
Termination payment enabled CSC to deploy its money in ways that benefitted the Individual
Defendants These included repaying loans that a family member (Richard Hay) and an
affiliated business entity (JABCO) had made to CSC which 50 East was not legally obliged to
cover. Further, plaintiffs appear to argue, the Lease Termination payment enabled CSC to pay
50 East $850,000, which, per the agreement between 50 East and CSC, CSC used to repay its
debts (presumably largely back rent) to 50 East. Plaintiffs contend that 50 East was not obliged
to subsidize the repayment of debts owed to it. They argue that CSC and and/or its owners
unassisted by largesse from 50 East, should have borne these liabilities See, e.g., id. at 11, 16-
1 7.

Second, plaintiffs argue that the Individual Defendants breached their fiduciary duty to
50 East by choosing not to require, as a condition of the Lease Termination Agreement, that CSC
earmark, towards reimbursing CSC for that payment, any monetary relief it receives from the
lawsuit that Building landlord 50 East and tenant CSC have brought against the Buyers’ Group.
Ia'. at 14_15. Plaintiffs observe that CSC has sought $8 million in damages from the Buyers

twice the amount of the Lease Termination Payment, id. at 15. But, they note, the Individual

29

Defendants appear not to have considered whether, if successful in the Buyers Group litigation,
to commit to having CSC repay 50 East that discretionary payment. Ia'. at 15.

Third, plaintiffs claim that the process by which the Lease Termination Agreement was
approved was unfair. They contend that the Individual Defendants did not seek shareholder
approval of the Lease Termination Agreement until after that payment was already made. Ia’. at
15. They contend that the Lease Termination Payment was paid in September 2016, whereas the
shareholder meeting at which a vote on the transaction was first scheduled for December 16,
2016, and did not occur until January 20, 2017. Ia'. at 11_12, 15. This procedural irregularity,
plaintiffs contend, made all but inevitable the approval of that payment and/ or reflects that a
determination to approve it had been made, sub silentio, well before the meeting.

The Individual Defendants defend the above actions As to the Loan Termination
Payment, they contend that it was fair. They dispute that the Individual Defendants “knowingly
breached a duty to 50 East.” Def. Mem. at 19. Rather, they argue, the decision to make that
payment and the uses and conditions to which it was put all stood to facilitate the lucrative sale
of the Building. See ia'. at 18. They argue that the loans by Richard Hay and JABCO to prop up
CSC “would not have been made but to protect the Building and prevent foreclosure,” id. at 11_
12, 24, and that 50 East had, at least implicitly, guaranteed these loans They further contend
that the Loan Termination Payment benefited 50 East and CSC alike, insofar as it made it easier
for 50 East to enlist a successor “long-term, stable tenant of 50 East.” Ia'. at 19. ln addition, they
argue, the eventual sale of the Building_at a lofty price_retrospectively evidences the wisdom
of 50 East’s directors in acting decisively to remove the CSC Lease encumbering the Building.
Ia’. at 24. Although the Individual Defendants are less explicit on this point, they appear, too, to

defend the absence of a condition requiring CSC to use proceeds of the litigation with the Buyers

30

Group to reimburse 50 East for making the Lease Termination payment, and to defend as
procedurally regular the 50 East shareholder vote on that payment. See ia’. at 13; see also Def.
Reply at 8.

The Court’s assessment is that, for purposes of resolving the instant motions the various
components of plaintiffs’ claim of a breach of duty relating to 50 East’s Lease Termination
Payment are properly evaluated in tandem, rather than in atomized fashion The Court’s further
assessment is that plaintiffs’ claim that the decision to cause 50 East to make this payment, and
the decisions ancillary to it that plaintiffs challenge, breached defendants’ duties as directors of
50 East cannot be reliably resolved on summary judgment Unlike 50 East’s serial decisions to
amend the Lease, whether these decisions were fair to CSC and whether they were made in good
or bad faith turn on material disputes of fact. They are matters in which minds may differ, and
they turn on disputed inferences as to the motivation and need for the payment, as to which a
jury’s assessment of witness credibility may prove decisive.

One central such disputed fact concerns whether the Lease Termination Payment was
necessary to get CSC to vacate the Building. As noted, plaintiffs contend that 50 East already
had a valid basis to terminate the lease because CSC was in violation of the Lease, such that a
nearly $4 million payment to induce CSC to terminate the Lease early was gratuitous Pl. Mem.
at 11, 16. Although the Individual Defendants make a contrary argument, they have not adduced
evidence that would preclude a factfinder from finding with plaintiffs on this point.

A second such disputed fact concerns the decision to cause 50 East to pay CSC an
amount that would enable it to fully repay the loans that affiliates of the Individual Defendants
had made to CSC and to repay debts that CSC owed 50 East. Pl. Mem. at 16-17. Plaintiffs

contend that 50 East had never committed to cover these expenses and that causing it to do so

31

was a discretionary decision animated by the Individual Defendants’ economic self-interest. Ia'.
at 16-17. Although the Individual Defendants make the contrary argument (and argue, at least
as to the loan repayment, that 50 East had implicitly agreed to repay the loans), a jury would not
be obliged to credit defendants’ version The Individual Defendants have not adduced any
documentary proof of such a contemporaneous commitment by 50 East. A jury could reasonably
infer that this discretionary payment was unnecessary and that it was not in the self-interest of 50
East-which had already repeatedly excused CSC from its rent obligations over the years and
which was then owed large sums by CSC_to gift CSC an additional $3.73 million

More generally, the circular and apparently discretionary nature of the payments
approved by 50 East’s interested directors in connection with the Lease Termination_in which
50 East made payments to CSC to enable CSC effectively to pay 50 East or cover third-party
debts of its affiliates to 50 Easts_inherently raises questions of fairness that a jury could
reasonably resolve in either side’s favor. These questions appear to turn, inter alia, on
factfinders’ assessment of the validity of the Individual Defendants’ stated justifications for these
acts The assembled record requires that a jury, not the Court on summary judgment, resolve the
purpose with which conflicted directors acted The related question whether 50 East ought to
have insisted that CSC earmark some of its litigation recovery against the Buyers Group for
repayment of the Lease Termination Payment likewise appears to implicate similar questions lt
may also turn on whether the jury finds the Lease Termination Payment justified To the limited
degree that the parties’ briefs have engaged with this specific issue, the record does not permit

resolution on summary judgment

32

The Court therefore holds that, to the extent that plaintiffs’ claim of a fiduciary duty
breach relates to the Lease Termination Payment made by 50 East to CSC, this claim cannot be
resolved on summary judgment,

b. Damages

The Individual Defendants also move for summary judgment on damages They contend
that, even if plaintiffs could establish a breach of duty, there is insufficient evidence on which a
jury could find damages Defendants argue that the Lease Termination Payment facilitated the
sale of the Building at a high price, and that plaintiffs have not adduced evidence “that the
Building could have sold for a comparable price with a three-year Lease between CSC and 50
East still in place.” Def. Mem. at 24.

The Court denies defendants’ motion The Individual Defendants avoid the crux of
plaintiffs’ theory of liability-namely, that 50 East could have terminated the Lease with CSC at
the same time as it did without making a termination payment to CSC. Were the jury to credit
that contention, plaintiffs could fairly argue that 50 East would have found the same buyer for
the building at the same price. Damages to 50 East would then, presumably, be measured by the
amount of the Lease Termination Payment. Alternatively, to the extent the jury finds some
termination payment warranted but the $3.73 million figure excessive, plaintiffs may argue that
50 East and CSC_particularly given their common directors_could and should have agreed
upon a lesser payment on the same timetable as the Lease Termination Payment. Damages to 50
East would then, presumably, be measured by the excessive component of that payment. ln
either event, the lndividual Defendants’ theory that the sale of the Building would not have come
about does not follow. Plaintiffs’ theory of damages_that 50 East was induced by its conflicted

directors to relinquish too much money to CSC_is viable.

33

Accordingly, the Court denies the Individual Defendants’ motion for summary judgment
on plaintiffs’ breach of fiduciary duty claim, to the extent that that theory rests on the decision to
cause 50 East to make the Lease Termination Payment to CSC.

CONCLUSION

For the reasons above, the Court grants the motion for summary judgment as to plaintiffs’
claim of fiduciary duty breach against CSC, but denies that motion as to the claim of a fiduciary
duty breach against the Individual Defendants As to the Individual Defendants plaintiffs’ claim
of a breach of duty in connection with 50 East’s Lease Termination payment is viable, but the
claim of a breach of duty in connection with the reduction of CSC’s rent obligations is not.

This case will now proceed to trial. The Court directs the parties to confer, and by April
26, 2019, to file a joint letter apprising the Court of the anticipated length of the trial. Barring
notice that the case is on track for a prompt settlement, the Court expects then promptly to set a
schedule requiring submission, in late May, of a Joint Pretrial Order and the other required
pretrial filings set forth in the Court’s Individual Rules.

The Court respectfully directs the Clerk of Court to terminate CSC as a defendant in this

case and to terminate the motion pending at Dkt. 62.

SOORDERED_ 10 M A‘ &MW

Paul A. Engelmayer
United States District Judge

Dated: April 19, 2019
New York, New York

34

